Citation Nr: 1017303	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-02 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, referred to as asthma, a sinus disorder, allergic 
rhinitis, and upper respiratory problems.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the Veteran's service-
connected right knee disability.

3.  Entitlement to a rating in excess of 10 percent for a 
service-connected right knee disability.

4.  Entitlement to a compensable rating for the residuals of 
a mandible and facial bone fracture.

5.  Entitlement to a compensable rating for headaches 
secondary to facial trauma.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1987 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, as 
well as in Huntington, West Virginia.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2009.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

In January 2008, the Veteran submitted a service connection 
claim alleging that he has experienced sinus, asthma, and 
upper respiratory problems related to service since January 
1993.  The RO construed this statement as three separate 
claims for a sinus disorder, asthma, and upper respiratory 
problems and developed and adjudicated the Veteran's claims 
in this manner.  However, a review of the Veteran and his 
representative's submitted statements and Board hearing 
testimony reflects that the Veteran is essentially asserting 
one claim for a respiratory disorder that he believes he 
incurred in service.  Accordingly, the issue has been 
rephrased on appeal to more accurately reflect the Veteran's 
contentions.

The Veteran's service connection claims for a left knee 
disorder and a respiratory condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran has not demonstrated any right knee 
limitation of motion, and his right knee has not been 
clinically assessed as unstable, ankylosed, or suggestive of 
dislocated semilunar cartilage, an impaired tibia or fibula, 
or genu recurvatum.

2.  The Veteran's facial and mandible fracture residuals are 
not evidenced by any mandibular loss, malunion, or nonunion, 
and the Veteran's missing tooth, assessed as possibly related 
to his facial trauma, is replaceable by prosthesis.

3.  The Veteran's chronic headache disability is productive 
of characteristic prostrating attacks occurring on average of 
once per month over the last several months, but the Veteran 
does not experience very frequent completely prostrating 
attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5010, 5256, 5257, 5258, 5259, 5260, 5261, 
5262, 5263 (2009).

2.  The criteria for a compensable rating for residuals of a 
facial and mandible fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.150, Diagnostic Codes 9901, 9902, 9903, 9904, 9913 (2009).

3.  The criteria for a rating of 30 percent for chronic 
headaches have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard to the Veteran's increased rating claim for his 
service-connected headaches, the Board notes that the 
Veteran's claim for a higher rating arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that in these 
circumstances, once notice has been satisfied in conjunction 
with the grant of service connection, additional notice is 
not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, this issue on appeal may be 
adjudicated without remand for further notification.

With regard to the Veteran's increased rating claims for his 
service-connected right knee disability and facial fracture 
residuals, VA's notice requirements were addressed in a 
letter issued in March 2004, which was sent prior to the 
initial adjudication of the Veteran's claims and which 
informed the Veteran that he must present evidence that his 
service-connected conditions had increased in severity to 
warrant a higher rating.  Additionally, a letter issued in 
May 2008 provided a description of the criteria necessary to 
warrant a higher rating and examples of the types of medical 
and lay evidence the Veteran may submit that are relevant to 
establishing entitlement to a higher rating.  The Veteran's 
claim was subsequently readjudicated as reflected by 
supplemental statements of the case issued in October 2008, 
November 2008, and April 2009.  Additionally, in his 
submitted statements and during his examinations for VA 
purposes, the Veteran discussed his symptomatology, and the 
Veteran has been represented by a Service Organization 
throughout the claims process.  Under these circumstances, it 
is apparent that the Veteran would know what was necessary to 
substantiate his claim; thus, any notice errors in this case 
are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues decided on appeal has 
been obtained.  The Veteran's VA and private treatment 
records have been obtained.  The Veteran was also afforded VA 
neurological and joint examinations during the pendency of 
the instant claims, and he testified at a hearing before the 
undersigned Veterans Law Judge.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.

Increased Rating Claims

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Knee Disability

The Veteran contends that the current severity of his right 
knee disability entitles him to a rating in excess of 10 
percent.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.

Diagnostic Code 5258 provides criteria for the evaluation of 
impairment arising from dislocated semilunar cartilage in the 
knee.  Under this Diagnostic Code, a 20 percent disability 
rating (the only rating available under this Diagnostic Code) 
is assigned in cases of dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  38 C.F.R. § 4.71a Diagnostic Code 5258.  Symptoms 
related to the removal of cartilage warrant a 10 percent 
rating.  38 C.F.R. § 4.71a Diagnostic Code 5259.

Diagnostic Code 5261 sets forth the rating criteria for 
limitation of extension of the knee, stating that a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees; a 10 percent rating is 
warranted where extension is limited to 10 degrees; a 20 
percent rating is warranted where extension is limited to 15 
degrees; a 30 percent rating is warranted where extension is 
limited to 20 degrees; and a 40 percent rating is warranted 
where extension is limited to 30 degrees.

Additionally, the criteria for a rating based on limitation 
of flexion of the knee are set forth in Diagnostic Code 5260, 
which provides that a noncompensable rating is warranted 
where flexion of the knee is limited to 60 degrees; a 10 
percent rating is warranted where flexion is limited to 45 
degrees; a 20 percent rating is warranted where flexion is 
limited to 30 degrees; and a 30 percent rating is warranted 
where flexion is limited to 15 degrees.  

In addition to ratings based on limitation of motion, a 
disability rating may be assigned based on evidence of 
instability.  Under Diagnostic Code 5257, 10, 20, and 30 
percent ratings for instability are assigned depending on 
whether the impairment of the knee, involving either 
recurrent subluxation or lateral instability, is slight, 
moderate, or severe, respectively.  See 38 C.F.R. § 4.71a.  

Additionally, ratings are available pursuant to Diagnostic 
Codes 5256, 5262, and 5263 when there is evidence of knee 
ankylosis, tibia and fibula impairment, and genu recurvatum, 
respectively.  See 38 C.F.R. § 4.71a Diagnostic Codes 5256, 
5262, 5263 (2009).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-up, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran underwent a VA joints examination in April 2004, 
during which he reported experiencing right knee pain five 
days per week with occasional locking occurring one to two 
times per month.  The Veteran also reported experiencing a 
flare-up of his right knee symptoms triggered by prolonged 
standing approximately fourteen months prior to the 
examination and that his flare-up resulted in knee swelling 
and associated limitation of motion.  The Veteran reported a 
1989 in-service right knee surgery and a 1994 post-service 
right knee surgery, but stated that he had not missed any 
work due to his knee disability in the prior year.  On 
physical examination, the examiner noted the Veteran's right 
knee to appear normal without evidence of heat, redness, 
swelling or tenderness; found no evidence of ankylosis or an 
antalgic gait; and noted that the Veteran was able to squat 
and rise without significant discomfort.  The Veteran 
reported pain on motion but objectively demonstrated full 
range of motion from 0 degrees of extension to 140 degrees of 
flexion.  The examiner further noted that there was no 
additional limitation of motion after repetitive movement 
related to pain, fatigue, weakness, or lack of endurance.  
Furthermore, stability testing of the Veteran's right knee 
revealed no instability, with testing revealing intact 
medial, lateral and collateral ligaments; anterior and 
posterior cruciate ligaments; and medial and lateral 
meniscus.  X-rays of the Veteran's right knee revealed mild 
narrowing of the medial compartment, and the examiner 
diagnosed the Veteran with a status post-operative right knee 
lateral meniscus tear with residuals.

Another VA joint examination was conducted in August 2005, 
during which the Veteran reported experiencing right knee 
swelling with persistent knee-bending or prolonged standing, 
as well as occasional locking of his knee.  The Veteran also 
reported experiencing three to four flare-ups per month, 
lasting approximately three hours each.  The Veteran reported 
using a knee brace to treat his condition but reported no 
episodes of dislocation or recurrent subluxation.  The 
Veteran reported not missing any work due to his knee 
condition at his current place of employment, where he had 
been employed since April 2005.  On physical examination, the 
Veteran's right knee did not demonstrate any edema, 
ecchymosis (bruising), or erythema, with no tenderness of the 
Veteran's post-operative scars, popliteal, or joint line 
noted.  Anterior and posterior drawer was negative, as was 
valgus and varus laxity.  There was a negative ballottement 
(effusion) test, no popliteal space mass and a negative 
McMurray's test.  However, the Veteran demonstrated medial 
and lateral patella facet tenderness and a positive femoral 
grind test.  Range of motion testing revealed no limitation 
of motion, with the Veteran demonstrating right knee 
extension of 0 degrees and flexion of 140 degrees, and the 
Veteran demonstrated no pain on range of motion testing nor 
any additional pain, fatigue, weakness, lack of endurance, or 
incoordination on repetitive motion.  In conclusion, the 
examiner diagnosed the Veteran with right knee patellofemoral 
syndrome and status-post arthroscopic surgical repair of a 
partial tear of the anterolateral meniscus.  

The Veteran underwent another VA examination to assess the 
severity of his right knee disability in July 2008, during 
which the Veteran reported aching and stiffness of his right 
knee but no acute flare-ups of right knee pain within the 
year prior to the time of the examination.  The Veteran 
reported occasionally wearing a knee brace; however he 
reported no episodes of dislocation or recurrent subluxation.  
Additionally, the Veteran reported that he had not missed any 
work within the year prior to the time of the examination as 
the result of his right knee disability.  On physical 
examination, the examiner noted no evidence of heat, redness, 
swelling or tenderness.  On range of motion testing, the 
Veteran demonstrated full range of right knee motion, with 0 
degrees of extension and 140 degrees of flexion, with no 
additional limitation of motion noted on repetitive motion 
due to pain, fatigue, weakness, incoordination, or lack of 
endurance.   The examiner reviewed x-rays of the Veteran's 
right knee taken in 2004, which he interpreted to reveal mild 
degenerative joint disease, and the examiner noted a 
diagnosis of right knee meniscus injury in 1989, status-post 
two surgeries, with residual degenerative joint disease.

The evidence of record reflecting the severity of the 
Veteran's right knee disability fails to reflect that he has 
exhibited any limitation of extension or flexion.  
Accordingly, he is not entitled to a rating in excess of 10 
percent pursuant to Diagnostic Codes 5260 or 5261.  See 
38 C.F.R. § 4.71a Diagnostic Codes 5260, 5261 (2009).  
Moreover, the Veteran has not reported experiencing any right 
knee instability, and the Veteran's stability testing 
performed in conjunction with the Veteran's VA examinations 
does not reflect any objective findings of instability. Thus, 
the Veteran is not entitled an increased rating pursuant to 
Diagnostic Code 5257.   See 38 C.F.R. § 4.71a Diagnostic Code 
5257 (2009).  

With regard to Diagnostic Code 5258, the evidence of record 
fails to reflect that the Veteran currently has any 
dislocated semilunar cartilage causing frequent episodes of 
"locking," pain, and effusion into the joint.  While the 
Veteran has reported occasional locking and swelling of his 
right knee, including during his recent Board hearing, 
relevant diagnostic testing designed to identify meniscal 
tears (dislocated semilunar cartilage) performed during the 
Veteran's VA examinations, including McMurray's tests, were 
consistently negative.  See 38 C.F.R. § 4.71a Diagnostic Code 
5258 (2009).  Rather, the Board finds that the symptoms of 
the Veteran's current right knee disability, which has been 
assessed as status-post arthroscopic surgeries for meniscus 
removal, is most accurately reflected by his current 10 
percent disability rating under Diagnostic Code 5259, which 
is assigned for symptoms related to the removal of cartilage.  
See 38 C.F.R. § 4.71a Diagnostic Code 5259 (2009).  The Board 
notes that a 10 percent rating is the only rating available 
pursuant to this Diagnostic Code.

The Board further notes as there is no evidence that the 
Veteran's right knee is characterized by ankylosis, tibia and 
fibula impairment, or genu recurvatum, evaluations pursuant 
to Diagnostic Codes 5256, 5262 and 5263 are not appropriate.  

With respect to Diagnostic Code 5010 for traumatic arthritis, 
the evidence of record includes diagnoses of right knee 
arthritis secondary to his in-service injury and related 
surgeries.  However, as the Veteran has not demonstrated any 
limitation of motion, an additional rating under this code is 
not warranted.    

The Board has also considered whether the Veteran is entitled 
to an increased rating for his right knee based on evidence 
of functional loss pursuant due to pain under 38 C.F.R. § 
4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  As referenced above, these regulatory 
provisions must be considered in cases involving joints rated 
on the basis of limitation of motion.  See De Luca v. Brown, 
8 Vet. App. 202 (1995). 

Although the veteran has routinely reported right knee pain 
and complained of swelling and occasional locking after 
prolonged use and during flare-ups, he has (as detailed 
above) consistently demonstrated full range of right knee 
motion, with extension to 0 degrees and flexion to 140 
degrees.  This is far above the level for even noncompensable 
ratings under Diagnostic Codes 5260 and 5261.  Moreover, 
despite his subjective complaints, clinical evaluations of 
the Veteran's knees have noted no effusion or instability or 
weakness.  Moreover, the Veteran has not consistently 
reported experiencing any flare-ups of his right knee 
condition, and orthopedic treatment of record fails to 
reference any right knee complaints.  Thus, the Board finds 
the ratings assigned for the Veteran's right knee symptoms 
adequately contemplates any potential functional loss due to 
pain on use or during flare-ups, or due to weakness, 
fatigability, or incoordination.  

The Board specifically acknowledges its consideration of the 
lay evidence of record when promulgating this decision, 
including the Veteran's submitted statements and hearing 
testimony reporting his right knee symptomatology, including 
pain and occasional swelling and episodes of locking.  The 
Veteran is competent to report his right knee symptomology; 
however, as discussed above, the objective evidence of 
record, including relevant diagnostic testing performed 
during the Veteran's multiple VA examinations, fails to 
reflect a basis for awarding an increased rating.  Moreover, 
as indicated above, the Board finds that the Veteran's 
current 10 percent disability rating contemplates his 
reported pain on use and occasional swelling and locking 
episodes, as all of his range of motion studies fail to 
reveal any limitation of right knee motion whatsoever.  

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
right knee disability reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  The Veteran 
has not reported missing any work due to his right knee 
disability during the instant rating period, nor has the 
Veteran undergone any surgeries for his right knee disability 
during the instant rating period.  Furthermore, the medical 
evidence of record fails to reflect that the Veteran has been 
hospitalized due to his right knee disability during the 
instant rating period.  Thus, the Board concludes that the 
Veteran's right knee disability has not required frequent 
periods of hospitalization, caused marked interference with 
employment, or otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of these factors, the criteria for referral for 
consideration of an extraschedular rating are not met.  Thus, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Residuals of a Facial and Mandible Fracture

As the result of an in-service fall, the Veteran fractured 
his facial bones and right mandible.  The Veteran contends 
that the current severity of his residual disability entitles 
him to a compensable rating, as his jaw reported locks 
approximately five to six times per year and is occasionally 
painful.

The Veteran currently receives a noncompensable rating for an 
in-service fracture of his mandible pursuant to Diagnostic 
Code 9904.  See 38 C.F.R. § 4.150 DC 9904 (2009).  Pursuant 
to this rating criteria, a noncompensable rating is assigned 
for slight displacement of the mandible, while a 10 percent 
rating is assigned for moderate displacement of the mandible.  
It is noted that these ratings are dependent upon the degree 
of motion and the relative loss of masticatory function.

At VA examinations conducted in April 2004, August 2005, and 
July 2008, the various VA examiners noted no mandibular bone 
loss or loss of motion, and no displacement of the mandible.  
The examiners noted the presence of numerous missing teeth; 
however, the August 2005 examiner stated that only one of the 
Veteran's teeth, tooth number 8, as well as the impending 
loss of tooth number 26 (which was not listed as missing at 
his subsequent 2008 examination), may be trauma related.  
Nevertheless, all of the examiners opined that the 
masticatory surface and missing teeth could be replaced by 
prosthesis.

The Board notes that as there is no evidence of displacement 
of the Veteran's mandible, a higher rating pursuant to 
Diagnostic Code 9904 is not warranted.  Moreover, as there is 
no evidence that the Veteran has any loss or nonunion of his 
mandible, the Board notes that consideration of the 
applicability of Diagnostic Codes 9901, 9902, and 9903 for 
mandible loss and malunion is not warranted.

Additionally, with regard to the Veteran's missing tooth 
(number 8) that the August 2005 VA examiner opined may be 
attributable to the Veteran's in-service mandibular fracture, 
the VA examiner opined that the masticatory surface and this 
tooth (and all of the Veteran's other missing teeth, assessed 
as related to dental carries) could be replaced by 
prosthesis.  The Board notes that only a noncompensable 
evaluation is warranted pursuant to Diagnostic Code 9913 for 
tooth loss due to loss of substance of body of maxilla or 
mandible without loss of continuity where the loss of 
masticatory surface can be restored by suitable prosthesis.  
See 38 C.F.R. § 4.150 Diagnostic Code 9913 (2009).  Thus, a 
higher rating for the Veteran's residual disability resulting 
from his facial and mandible fracture is not available 
pursuant to this Diagnostic Code, as well.

Accordingly, the Board concludes that the relevant rating 
criteria does not provide a basis for assigning a compensable 
evaluation for the Veteran's service-connected facial and 
mandible fracture residuals.

The Board specifically notes its consideration of the lay 
evidence of record when adjudicating the Veteran's claim, 
including the Veteran's reports of jaw pain and locking, 
which the Veteran is competent to report.  However, as 
outlined above, based on an application of the Veteran's 
reported and objective symptomatology to the applicable 
rating criteria for the Veteran's service-connected 
condition, there is no available basis for awarding a 
compensable rating.

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
facial and mandible fracture residuals reflects so 
exceptional or so unusual a disability picture as to warrant 
referral for consideration of a higher rating on an 
extraschedular basis.  The Veteran has not reported missing 
any work due to this disability during the instant rating 
period, nor has the Veteran undergone any surgeries related 
to this disability during the instant rating period.  
Furthermore, the medical evidence of record fails to reflect 
that the Veteran has been hospitalized for treatment of this 
disability during this rating period.  Thus, the Board 
concludes that the Veteran's residual disability from his 
facial and mandible fracture has not required frequent 
periods of hospitalization, caused marked interference with 
employment, or otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of these factors, the criteria for referral for 
consideration of an extraschedular rating are not met.  Thus, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Headaches

The Veteran is service-connected for chronic headaches as 
secondary to the aforementioned service-related facial 
trauma, and he is currently assigned a noncompensable rating.  
The Veteran contends that the severity and frequency of his 
headaches entitles him to a compensable rating.

The Veteran's headache disability is currently assigned a 
noncompensable rating pursuant to Diagnostic Code 8100 for 
migraine headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  As outlined in this Diagnostic Code, a noncompensable 
rating is assigned when a Veteran experiences headaches less 
frequently than an average of one headache every two months 
over the last several months; a 10 percent rating is assigned 
for migraine headaches when a Veteran has characteristic 
prostrating attacks averaging one in two months over last 
several months; a 30 percent rating is assigned for migraine 
headaches when a Veteran has characteristic prostrating 
attacks averaging once per month over last several months; 
and a 50 percent rating is assigned for migraine headaches 
when a veteran has very frequent completely prostrating 
headaches with prolonged attacks that are productive of 
severe economic inadaptability.  See id.

The medical evidence applicable to the instant rating period 
reflects that the Veteran sought VA treatment for a headache 
in July 2003, and in a November 2003 submitted statement, the 
Veteran reported seeking medical treatment for severe 
headaches on three recent occasions, and in each instance 
receiving a shot to treat his headache.  

The Veteran was afforded a VA neurological disorders 
examination in March 2006 to assess the frequency and 
severity of his headaches, during which the Veteran reported 
that while his headaches had been more debilitating in the 
past, they had recently decreased in severity.  Based on the 
Veteran's reported headache symptoms, the examiner diagnosed 
the Veteran with recurrent non-prostrating, non-
incapacitating mixed-type headaches.  

The Veteran underwent another VA neurological disorders 
examination in September 2006, during which the Veteran 
reported severe daily headaches with related photosensitivity 
and phonosensitivity.  The examiner referenced a headache log 
submitted by the Veteran, also of record, which recorded the 
Veteran's reported symptoms during the month of September 
2006.  (The Board notes that while not specifically 
referenced by the examiner, the headache log also notes 
nausea as a recurrent headache symptom.)  The Veteran did not 
report that his headaches had required him to miss work, but 
reported that he managed his headache symptoms during his 
work hours by taking rest breaks.

A February 2007 VA treatment record reflects that the Veteran 
reported experiencing two headaches per week.  An August 2007 
private treatment record reflects an assessment of chronic, 
accelerating headaches, and the Veteran was also treated for 
a migraine headache in December 2007 and prescribed several 
preventative medications to treat his headaches as the 
abortive medications were no longer affective.  A February 
2008 VA treatment record reflects that the Veteran's 
headaches were increasing in severity and frequency.  A 
February 2008 private treatment record reflects that as the 
result of several preventative migraine medications, the 
Veteran's migraine severity and frequency had decreased, and 
he was now experiencing only one headache per week. 

The Veteran underwent another VA neurological disorders 
examination in July 2008, during which he reported 
experiencing approximately four headaches per month with 
occasional nausea, vomiting, photosensitivity, and 
phonosensitivity.   The Veteran also reported having taken 
sick leave from his employment on four occasions in the past 
year due to his headache symptoms.  

At the Veteran's December 2009 Board hearing, the Veteran 
testified that he experiences approximately three headaches 
per month and that he has had to miss work due to his 
headache symptoms.

After reviewing all of the evidence of record, the Board 
concludes that a 30 percent disability rating is warranted 
for the Veteran's chronic headache disability.  The evidence 
reflecting the Veteran's overall disability picture shows 
that while he occasionally experiences a respite in the 
severity and frequency of his headaches, his headache 
symptomatology is generally of such a nature that abortive 
medications had ceased working and several preventative 
medications were prescribed to treat his headaches.  
Moreover, despite taking these medications, the Veteran still 
experiences at least three headaches per month, as reported 
in his recent Board hearing, and the evidence of record 
reflects that the Veteran's headaches are also productive of 
nausea, vomiting, and photo- and phono-sensitivity.  

Accordingly, the Board concludes that the Veteran's 
disability picture is more accurately reflected by a 30 
percent disability evaluation.  However, the Board concludes 
that a 50 percent evaluation is not warranted, as the 
evidence does not reflect that the Veteran experiences very 
frequent completely prostrating headaches with prolonged 
attacks that are productive of severe economic 
inadaptability.  The Veteran has been able to maintain full-
time employment (with the exception of a leave of absence 
related to his left knee disorder), and while the Veteran 
reports occasionally missing work due to his headache 
attacks, the evidence does not reflect that it has caused 
anything suggesting severe economic inadaptability.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

The Board specifically acknowledges its consideration of the 
lay evidence of record when promulgating this decision, 
including the Veteran's reported headache severity and 
frequency.  Indeed, the Veteran is competent to report his 
headache symptomatology, and the Board's assignment of the 
Veteran's 30 percent disability rating is predicated upon his 
reports.  However, as discussed supra, the Veteran's reported 
symptomatology and employment history of record does not 
create a basis for awarding a disability evaluation in excess 
of 30 percent.

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
chronic headaches reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  The Veteran 
has only reported missing work occasionally (approximately 
four times per year) due to his headache symptoms during the 
instant rating period, and the Veteran has not been 
hospitalized for treatment of this disability during this 
rating period.  Thus, the Board concludes that the Veteran's 
chronic headaches have not required frequent periods of 
hospitalization, caused marked interference with employment, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for referral for consideration of 
an extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

ORDER

A rating in excess of 10 percent for a right knee disability 
is denied.

A compensable rating for residuals of facial and mandible 
fractures is denied.

A 30 percent rating for a chronic headache disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

REMAND

After reviewing the evidence of record, the Board concludes 
that further development is warranted before the Veteran's 
service connection claims for a left knee disorder and a 
respiratory disorder may be adjudicated on their merits.

Regarding the Veteran's respiratory disorder claim, the 
Veteran claims that he incurred a respiratory disorder, which 
he refers to asthma, sinus, and respiratory problems, while 
in service, and he hypothesizes that his symptoms are 
attributable to inhalation of burning oil during his service 
in Iraq.

The Veteran's service treatment records reflect that no sinus 
or respiratory disorders were noted or reported by the 
Veteran at entrance to service.  However, during service, a 
number of respiratory complaints are noted.  The Veteran 
sought emergent care after experiencing shortness of breath 
and chest pains while running in March 1987; he reported 
experiencing sharp chest pain that increased with deep 
respiration and coughing for two days in March 1987 (assessed 
as costochondritis); he reported difficulty breathing in June 
1987 (assessed as a symptom of an upper respiratory 
infection); and was treated for more upper respiratory 
infections in May and August 1989.  He affirmed having 
asthma/hay fever and a sinus disease in an August 1990 health 
questionnaire for dental treatment; and was treated for upper 
respiratory infections in August 1991 an April 1992.  
Furthermore, at separation, the Veteran affirmed experiencing 
ear, nose, and throat problems; sinusitis; hay fever; and 
pain in his chest.

Since his discharge from service, the Veteran was treated for 
bronchial asthma in 1999; status asthmaticus in May 1999; 
asthma in September 1999, and July 2000; recurring 
pneumonitis in January 2000; acute sinobronchitis in November 
2000; bronchitis in July 2000 and February 2006; sinusitis 
and nasal congestion in June 2002; sinus congestion and 
drainage in February and July 2003; and upper respiratory 
infections in August 1997, February 2003, July 2003, and 
February 2008.

The Veteran was afforded VA respiratory and nose and sinus 
examinations in March 2009, during which the examiner 
diagnosed the Veteran with asthma and a remote history of 
sinusitis and opined that the Veteran's current conditions 
were less likely than not related to his smoke exposure while 
serving in the Gulf War.  The examiner opined that the 
Veteran's conditions were instead related to his cigarette-
smoking habit as the onset of the Veteran's symptoms was too 
remote from his exposure to smoke while in service.  However, 
when offering this opinion, the examiner did not reference 
the Veteran's numerous nasal and respiratory complaints and 
treatment during service nor his post-service treatment of 
record beginning in 1997.  Moreover, the examiner merely 
addressed whether the Veteran's current conditions were the 
result of smoke inhalation in service and did not address 
whether any of the Veteran's current conditions were first 
diagnosed in and therefore related to service.  The Board 
notes that the Veteran reports that his respiratory and nasal 
symptoms began in service and that he did not experience any 
of these symptoms prior to entering service. Accordingly, the 
Board concludes that the claims file should be returned to 
the examiner who conducted the Veteran's March 2009 sinus and 
respiratory examinations to obtain a medical opinion that 
considers the evidence cited above and addresses whether the 
Veteran's conditions initially manifested in service.

Regarding the Veteran's left knee, the Veteran asserts that 
his left knee disorder is related to the strain placed on his 
left knee when compensating for his service-connected right 
knee disorder, and the Veteran was afforded two VA 
examinations to assess the nature and etiology of his left 
knee disorder.   The first such examination was conducted in 
December 2006, and the examiner consider the Veteran's 
reports of increasing left knee pain over the seven years 
prior to the time of the examination and his November 2006 
left knee surgery and opined that the Veteran's left knee 
disorder was more likely than not related to preferential 
weight-bearing caused by his service-connected right knee 
disability.  However, after reviewing this opinion, the RO 
apparently concluded that the examiner had not considered the 
Veteran's March 2006 left knee injury when determining the 
etiology of the Veteran's current left knee disorder and 
accordingly scheduled a second VA examination, which was 
conducted in June 2007.  The June 2007 examination report 
reflects this examiner's opinion that the Veteran's left knee 
disorder was less likely than not related to right knee 
disorder, as the Veteran had a post-service left knee injury 
that caused his left knee condition "to turn for the worse" 
and because there was no clinical evidence to support that 
the Veteran's right knee disability would lead to a left knee 
disorder, noting no leg length discrepancy, ankylosis, severe 
gait disturbance, or other condition that would result in the 
Veteran's left knee condition.

However, while these two VA medical opinions addressed the 
potential relationship between the Veteran's service-
connected right knee disability and his current left knee 
disorder, they fail to allude to the Veteran's documented 
left knee injury in service or address a theory of direct 
service connection.  The Veteran's service treatment records 
reflect that in October 1988, he was treated for a direct 
blow to the left knee and assessed with possible subluxation 
of the left patella.  Additionally, treatment records from 
March 1989 reflect that the Veteran fell down two flights of 
stairs, and initial treatment records seem to indicate that 
the Veteran injured his left knee during that fall and was 
given a provisional diagnosis of a left knee strain, although 
later records seem to indicate that the Veteran actually 
injured his right knee during his fall.  Nevertheless, as 
these treatment records reflect assessments of the Veteran's 
left knee, they are relevant to the issue on appeal.  
Moreover, when the Veteran underwent his left knee surgery in 
November 2006, the surgery revealed degenerative changes in 
his left knee, as well as the patellar tendonitis first 
diagnosed after his March 2006 left knee injury.  (The 
surgical report notes the presence of patellar tendonitis, 
medial meniscus degeneration, and medial compartment 
degeneration with spurring.)  Thus, the Board concludes that 
given this evidence of a left knee injury in service, coupled 
with evidence of a current left knee disorder and 
degenerative knee changes discovered during his post-service 
knee surgery, a VA opinion should be obtained to determine 
whether any aspect of the Veteran's current left knee 
disorder is attributable to service.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) (holding that where medical 
evidence suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, an 
examination is warranted).

Furthermore, any outstanding VA treatment records should be 
obtained.  38 C.F.R. 
§ 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain the Veteran's VA 
treatment records from October 2008 to 
the present.

2.	Next, the Veteran's claims file should 
be returned to the medical professional 
who performed the Veteran's March 2009 
respiratory and sinus VA examinations, 
if possible.  If this examiner is 
unavailable, the claims file should be 
reviewed by an appropriate VA medical 
professional.

	The examiner should be provided with a 
copy of this Remand and after reviewing 
it and the other contents of the 
Veteran's claims file (including his 
numerous incidences of respiratory and 
sinus complaints and treatment in 
service, outlined above), the examiner 
is asked to opine whether it is more 
likely than not (i.e., a 50 percent or 
greater probability) any currently 
diagnosed respiratory and/or sinus 
disorder initially manifested in 
service or is otherwise attributable to 
service.

A complete rationale should be provided 
for all opinions expressed.  If the 
examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why 
that is so be included.  If it is 
necessary to re-examine the Veteran to 
provide the requested opinion, that 
should be arranged.  

3.	Next, the Veteran's claims file should 
be returned to the medical professional 
who performed the Veteran's June 2007 
VA joints examinations, if possible.  
If this examiner is unavailable, the 
claims file should be reviewed by an 
appropriate VA medical professional.

	The examiner should be provided with a 
copy of this Remand and after reviewing 
it and the other contents of the 
Veteran's claims file (including the 
Veteran's left knee injury and related 
treatment in service and the 
degenerative changes discovered during 
his March 2006 surgery), the examiner 
is asked to opine whether it is more 
likely than not (i.e., a 50 percent or 
greater probability) any aspect of his 
currently diagnosed left knee 
disability began in or is otherwise 
attributable to service.

A complete rationale should be provided 
for all opinions expressed.  If the 
examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why 
that is so be included.  If it is 
necessary to re-examine the Veteran to 
provide the requested opinion, that 
should be arranged.  

4. 	Thereafter, the evidence should be 
reviewed, and the  	Veteran's claims 
readjudicated.  If either of the 
	Veteran's claims remain denied, the 
Veteran and 	his representative should be 
provided a supplemental 	statement of 
the case and given an opportunity to 
	respond before the case is returned to 
the Board for 	further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


